                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                           Plaintiff,

             v.                                       Case No. 21-CR-28

ASHTON L. HOWARD,

                           Defendant.


                     REPORT AND RECOMMENDATION


1. Background

      During widespread violence and unrest in Kenosha, Wisconsin, on August 23,

2020, Ashton L. Howard allegedly threw a brick that struck a police captain in the head,

rendering him unconscious. (ECF No. 31 at 3.) Howard is charged in a two-count

Indictment. Count One charges him with having “[o]n or about August 23, 2020, in the

State and Eastern District of Wisconsin,”

      knowingly committed an act to obstruct, impede, and interfere with any
      law enforcement officer lawfully engaged in the lawful performance of his
      official duties incident to and during the commission of a civil disorder
      which in any way or degree obstructed, delayed, and adversely affected
      commerce, the movement of any article and commodity in commerce, and
      the conduct and performance of any federally protected function.
              In violation of Title 18, United States Code, Section 231(a)(3).




         Case 2:21-cr-00028-PP Filed 06/03/21 Page 1 of 16 Document 35
(ECF No. 12 at 1.)

       Howard seeks to dismiss this charge, arguing that 18 U.S.C. § 231(a)(3): (1)

exceeds Congress’s authority under the Commerce Clause (ECF No. 27 at 11-21); (2)

violates the First Amendment (ECF No. 27 at 21-33); and (3) is unconstitutionally vague

in violation of the Due Process Clause (ECF No. 27 at 33-38). Alternatively, he argues

that this count of the Indictment “fails to fulfill either the notice or presentment

requirements of the Fifth and Sixth Amendments.” (ECF No. 27 at 39.)

2. Analysis

       Section 231 to Title 18 of the United States Code is entitled “Civil disorders” and

in its entirety provides:

       (a)

              (1) Whoever teaches or demonstrates to any other person the use,
              application, or making of any firearm or explosive or incendiary
              device, or technique capable of causing injury or death to persons,
              knowing or having reason to know or intending that the same will
              be unlawfully employed for use in, or in furtherance of, a civil
              disorder which may in any way or degree obstruct, delay, or
              adversely affect commerce or the movement of any article or
              commodity in commerce or the conduct or performance of any
              federally protected function; or

              (2) Whoever transports or manufactures for transportation in
              commerce any firearm, or explosive or incendiary device, knowing
              or having reason to know or intending that the same will be used
              unlawfully in furtherance of a civil disorder; or

              (3) Whoever commits or attempts to commit any act to obstruct,
              impede, or interfere with any fireman or law enforcement officer
              lawfully engaged in the lawful performance of his official duties


                                        2
         Case 2:21-cr-00028-PP Filed 06/03/21 Page 2 of 16 Document 35
              incident to and during the commission of a civil disorder which in
              any way or degree obstructs, delays, or adversely affects commerce
              or the movement of any article or commodity in commerce or the
              conduct or performance of any federally protected function—

              Shall be fined under this title or imprisoned not more than five
              years, or both.

       (b) Nothing contained in this section shall make unlawful any act of any
       law enforcement officer which is performed in the lawful performance of
       his official duties.

       “The term ‘civil disorder’ means any public disturbance involving acts of

violence by assemblages of three or more persons, which causes an immediate danger

of or results in damage or injury to the property or person of any other individual.” 18

U.S.C. § 232(1).

   2.1. Commerce Clause

       The federal government lacks a general police power. See, e.g., Taylor v. United

States, 136 S. Ct. 2074, 2082-83 (2016) (Thomas, J., dissenting). But Article I, Section 8,

Clause 3 of the United States Constitution grants to Congress the power “[t]o regulate

Commerce with foreign Nations, and among the several States, and with the Indian

Tribes.” “The Commerce Clause enables Congress to regulate and protect the use of the

channels of commerce, instrumentalities of interstate commerce, and those activities

having a substantial relation to interstate commerce.” United States v. Wehrle, 985 F.3d

549, 557 (7th Cir. 2021) (citing United States v. Lopez, 514 U.S. 549, 558-59 (1995)); United




                                        3
         Case 2:21-cr-00028-PP Filed 06/03/21 Page 3 of 16 Document 35
States v. Khan, 771 F.3d 367, 374 (7th Cir. 2014) (citing United States v. Stokes, 726 F.3d 880,

894 (7th Cir. 2013), cert. denied, 134 S. Ct. 713, 187 L. Ed. 2d 573 (2013)).

       Howard argues that § 231(a)(3) plausibly falls under only the third category of

Congress’s Commerce Clause power—the power to regulate those activities that have a

substantial relation to interstate commerce. (ECF No. 27 at 14.) But, in regulating any act

relating to “civil disorder which in any way or degree obstructs, delays, or adversely

affects commerce…” (emphasis added), Howard contends that § 231 is not limited to

conduct that has a “substantial relation to interstate commerce.” (ECF No. 27 at 17.)

       The government responds that the Hobbs Act, 18 U.S.C. § 1951(a), also uses the

“in any way or degree” language (“Whoever in any way or degree obstructs, delays, or

affects commerce or the movement of any article or commodity in commerce, by

robbery or extortion…shall be fined under this title or imprisoned not more than twenty

years, or both.”). (ECF No. 31 at 12); see also 18 U.S.C. § 1956 (defining “financial

transaction” in the money laundering statute, in part, as “a transaction which in any

way or degree affects interstate or foreign commerce ….”). And the Court of Appeals for

the Seventh Circuit has repeatedly rejected Commerce Clause challenges to the Hobbs

Act, holding that only a de minimis effect on commerce need be shown. United States v.

Carr, 652 F.3d 811, 813 (7th Cir. 2011) (citing United States v. Griffin, 493 F.3d 856, 861 (7th

Cir. 2007); United States v. Sutton, 337 F.3d 792, 796 (7th Cir. 2003); United States v.

Peterson, 236 F.3d 848, 852 (7th Cir. 2001); United States v. Watson, 525 F.3d 583, 590 n.3



                                         4
          Case 2:21-cr-00028-PP Filed 06/03/21 Page 4 of 16 Document 35
(7th Cir. 2008)). Consistent with this long line of cases, the government argues that

§ 231(a)(3) is a valid exercise of Congress’s power under the Commerce Clause provided

the civil disorder had at least a de minimis effect on interstate commerce.

       In Carr, the court explained why United States v. Morrison, 529 U.S. 598, 120 S. Ct.

1740 (2000), and United States v. Lopez, 514 U.S. 549, 115 S. Ct. 1624 (1995), two cases

relied upon by Howard, did not require the court reconsider its holding that a de

minimis effect on interstate commerce is sufficient to invoke Congress’s Commerce

Clause power:

       In this case, there is no similar risk that the Hobbs Act will obliterate all
       limits on federal power. Although robbery itself is not necessarily
       economic activity, Carr’s crime targeted a business engaged in interstate
       commerce. And unlike the statutes at issue in Lopez and Morrison, the
       Hobbs Act contains a jurisdictional element which requires the
       government to prove the interstate nexus. [Peterson, 236 F.3d at 852] (“[The
       Hobbs Act] does not federalize all robberies because all robberies per se
       affect interstate commerce; rather, it applies only to robberies with the
       proven effect.”). An act of violence against even one business, like the
       convenience store in this case, could conceivably deter economic activity
       and thus harm national commerce. The economic harm would not
       necessarily depend upon the amount of money with which any particular
       defendant absconds. If retail stores, in the aggregate, have a substantial
       effect on commerce (which they undoubtedly do, see [Sutton, 337 F.3d at
       796 n.2]), then the federal government has a legitimate interest in
       preventing any crime like the one in this case.

Carr, 652 F.3d at 813-14.

       In an attempt to distinguish this authority, Howard emphasizes that the

jurisdictional element in § 231(a)(3) applies to the “civil disorder,” not to Howard’s

conduct. (ECF No. 27 at 16; see also ECF No. 34 at 16.) Thus, the government must prove


                                        5
         Case 2:21-cr-00028-PP Filed 06/03/21 Page 5 of 16 Document 35
only that the civil disorder affected interstate commerce “in any way or degree” but

need not prove that Howard’s alleged obstruction (throwing the brick) affected

commerce.

      Howard’s understanding of the statute is correct but unhelpful to his argument.

In the interest of safeguarding interstate commerce, Congress is permitted to regulate

conduct that may “obstruct, delay, or adversely affect” such commerce. It is easy to

recognize how civil disorder may plausibly have more than a de minimis effect on

interstate commerce, and for present purposes it is sufficient to note that the

government alleges that, as a result of the unrest that consumed parts of Kenosha on

August 23, 2021, certain businesses closed or suspended services. (ECF No. 31 at 3, fn.

3.)

      Proof that the underlying civil disturbance affected interstate commerce is a

sufficient jurisdictional hook for Congress to proscribe conduct that stands to

exacerbate or aggravate such disorder. A person who “commits or attempts to commit

any act to obstruct, impede, or interfere with any fireman or law enforcement officer

lawfully engaged in the lawful performance of his official duties incident to and during

the commission of a civil disorder” acts to interfere with officials’ efforts to quell that

disorder, and thus stands to, at a minimum, extend the effect on interstate commerce. In

the interest of protecting interstate commerce, Congress may proscribe conduct that

interferes with efforts to address threats to such commerce.



                                        6
         Case 2:21-cr-00028-PP Filed 06/03/21 Page 6 of 16 Document 35
       In this regard, the operation of § 231(a)(3) is similar to how 18 U.S.C. § 924(c)

operates in that under § 924(c) it is unnecessary to prove that the brandishing of a

firearm affected interstate commerce. Rather, it is sufficient to prove that the underlying

crime of violence, e.g., a Hobbs Act robbery, see United States v. Fox, 878 F.3d 574, 579 (7th

Cir. 2017), affected interstate commerce.

       Section 231(a)(3) is perhaps unusual (Howard argues it is unique) in that the

defendant need not personally do anything that affects interstate commerce. The

underlying civil disorder (which must affect commerce) may be perpetrated wholly by

third parties; the defendant may need not have any association with it or even know of

the civil disorder. However, Howard has not shown that this aspect of the law renders it

unconstitutional under the Commerce Clause. He has not, for example, pointed to any

authority suggesting that a statute’s jurisdictional element must always be supported by

a scienter element.

       In sum, the express jurisdictional element in § 231 eliminates the risk that the

statute will obliterate all limits on federal power. See Carr, 652 F.3d at 813-14. As with a

prosecution under the Hobbs Act, to sustain a prosecution under § 231(a)(3) the

Commerce Clause requires that the government prove only a de minimis effect on

interstate commerce. See Carr, 652 F.3d at 813-14. Specifically, the government need

prove only that the underlying civil disorder, not the defendant’s alleged obstruction,




                                        7
         Case 2:21-cr-00028-PP Filed 06/03/21 Page 7 of 16 Document 35
impedance, or interference with a law enforcement officer, had at least a de minimis

effect on commerce.

      Therefore, the court will recommend that Howard’s motion to dismiss Count

One on the ground that § 231(a)(3) exceeds the federal government’s authority under

the Commerce Clause be denied.

   2.2. First Amendment

      Howard does not argue that throwing a brick at a police officer’s head is

expressive conduct protected by the First Amendment. Thus, he is not making an “as

applied” challenge to the statute. Rather, he makes a strictly facial challenge to

§ 231(a)(3). He argues that § 231(a)(3) is unconstitutional because, in proscribing “any

act” that “interfere[s]” with a law enforcement officer, it impermissibly restricts

constitutionally protected expressive conduct.

      In conjunction with his argument that § 231 violates due process, Howard argues

that the statute lacks a mens rea element. (ECF No. 27 at 35.) The purported absence of a

mens rea element is also relevant to the First Amendment analysis. If a defendant need

not even intend for his conduct to interfere with a law enforcement officer, it is much

easier for protected speech to fall within the ambit of the statute. Thus, the court first

addresses whether unintentional acts may violate the statute.

       “Whether a criminal statute requires the Government to prove that the

defendant acted knowingly is a question of congressional intent.” Rehaif v. United States,



                                        8
         Case 2:21-cr-00028-PP Filed 06/03/21 Page 8 of 16 Document 35
139 S. Ct. 2191, 2195 (2019). The court starts “from a longstanding presumption,

traceable to the common law, that Congress intends to require a defendant to possess a

culpable mental state regarding ‘each of the statutory elements that criminalize

otherwise innocent conduct.’” Id. (quoting United States v. X-Citement Video, Inc., 513 U.S.

64, 72 (1994); citing Morissette v. United States, 342 U. S. 246, 256-258 (1952)). Courts

“apply the presumption in favor of scienter even when Congress does not specify any

scienter in the statutory text.” Id.

       Consistent with this general principle, in discussing § 231(a)(3) the Court of

Appeals for the Seventh Circuit noted, “it will not be presumed that Congress intended

strict liability for inadvertent or accidental occurrences ….” Nat'l Mobilization Comm. to

End War in Viet Nam v. Foran, 411 F.2d 934, 937 (7th Cir. 1969). The Court of Appeals

concluded it was necessary for the government to prove that the defendant “intended to

obstruct, impede, or interfere.” Id. It was unnecessary, however, for the government to

prove that the defendant knew the “official capacity of those persons” with whom the

defendant interfered. Id.

       Other courts have similarly interpreted § 231(a)(3) as requiring proof that the

substantive act or attempt was done willfully and knowingly. United States v. Casper, 541

F.2d 1275, 1276 (8th Cir. 1976); United States v. Rupert, No. 20-CR-104 (NEB/TNL), 2021

U.S. Dist. LEXIS 46798, at *20 (D. Minn. Mar. 12, 2021); United States v. McArthur, 419 F.

Supp. 186, 190 (D.N.D. 1975) (citing United States v. Jaramillo, 380 F. Supp. 1375, 1376, (D.



                                         9
          Case 2:21-cr-00028-PP Filed 06/03/21 Page 9 of 16 Document 35
Neb. 1974); United States v. Banks-Means, 383 F. Supp. 368 (D.S.D. 1974); United States v.

Red Feather, 392 F. Supp. 916 (D.S.D. 1975)); see also United States v. Dodge, 538 F.2d 770,

780 (8th Cir. 1976) (overturning conviction under § 231(a)(3), in part, because the

government failed to prove “the requisite intent”).

       Accordingly, the court rejects Howard’s assertion that § 231(a)(3) lacks a mens rea

element. Congress intended to require a defendant to possess a culpable mental state

regarding “each of the statutory elements that criminalize otherwise innocent conduct.”

Rehaif, 139 S. Ct. at 2195 (citing X-Citement Video, 513 U.S. at 72 (1994)). The Indictment

reflects this when it alleges that Howard “knowingly committed an act to obstruct,

impede, and interfere ….” (ECF No. 12 at 1 (emphasis added).)

       Regarding Howard’s argument that the statute proscribes conduct protected by

the First Amendment, “[o]nly a statute that is substantially overbroad may be

invalidated on its face.” Houston v. Hill, 482 U.S. 451, 458 (1987). It is not enough that it

may be possible to conceive of some circumstance where the law could be applied in an

impermissible fashion. Id. Thus, the court’s first task is to determine whether the statute

“reaches a substantial amount of constitutionally protected conduct.” Id. (quoting

Hoffman Estates v. The Flipside, Hoffman Estates, Inc., 455 U.S. 489, 494 (1982)).

       In considering this issue, the Court of Appeals for the Eighth Circuit concluded

that “§ 231(a)(3) has no application to speech[] but applies only to violent physical acts.”

United States v. Mechanic, 454 F.2d 849, 852 (8th Cir. 1971); see also Rupert, 2021 U.S. Dist.



                                        10
         Case 2:21-cr-00028-PP Filed 06/03/21 Page 10 of 16 Document 35
LEXIS 46798, at *23 (applying Mechanic to reject a First Amendment challenge to

§ 231(a)(3)); United States v. Banks, 368 F. Supp. 1245, 1247 (D.S.D. 1973) (same). The

government endorses the Eighth Circuit’s holding (ECF No. 31 at 18 fn. 11), and the

court finds no reason to reach a different conclusion. Interpreting § 231(a)(3) as

applying to only violent acts avoids any potential First Amendment problem. Mechanic,

454 F.2d at 852.

       Therefore, the court will recommend that Howard’s motion to dismiss Count

One be denied with respect to his argument that § 231(a)(3) is unconstitutionally

overbroad.

   2.3. Due Process

       The government violates the Fifth Amendment’s due process guarantee if it

deprives a person of life, liberty, or property “under a criminal law so vague that it fails

to give ordinary people fair notice of the conduct it punishes, or so standardless that it

invites arbitrary enforcement.” Johnson v. United States, 576 U.S. 591, 595 (2015).

       Howard argues that § 231(a)(3) violates due process for several reasons: it is

unclear what “act” is proscribed; the proscription “to obstruct, impede, or interfere”

“leaves uncertainty as to whether it defines a culpable mens rea or a required result”;

there is no indication of the connection that must be shown between the civil disorder

and whether the defendant must have participated in the civil disorder; and there is “no

limiting concept for what it means to obstruct, delay, or adversely affect commerce.”



                                        11
         Case 2:21-cr-00028-PP Filed 06/03/21 Page 11 of 16 Document 35
(ECF No. 27 at 34.) He notes that the broad definition of “civil disorder” set forth in 18

U.S.C. § 232(1) could apply to a wide variety of circumstances beyond the sort of riotous

unrest that is colloquially associated with “civil disorder.” (ECF No. 27 at 34.)

       The court’s resolution of other aspects of Howard’s motion generally addresses

his due process arguments. Any effect on commerce, even a de minimis effect, is

sufficient. The statute incorporates a mens rea requirement and thus is not “a trap for

those who act in good faith.” (ECF No. 27 at 35) (quoting Colautti v. Franklin, 439 U.S.

379, 395 (1979).) Moreover, because it “applies only to violent physical acts,” Mechanic,

454 F.2d at 852, the statute is not “dependent on the subjective reaction of others, rather

than the acts and intent of the defendant.” (ECF No. 27 at 35.) The fact that the

definition of “civil disorder” means that § 231(a)(3) could encompass more routine

disturbances, such as a person who punches a police officer who is trying to break up a

three-person bar fight, does not suggest that the statute offends due process. The statute

is neither standardless nor impermissibly vague.

       Therefore, the court will recommend that Howard’s due process challenge to the

statute be denied.

   2.4. Sufficiency of the Indictment

       Finally, Howard argues that Count One of the Indictment is deficient because it

“does not include any description of the actual conduct or the specific circumstances

involved.” (ECF No. 27 at 40.) Rather, it largely merely reproduces the statutory text.



                                       12
        Case 2:21-cr-00028-PP Filed 06/03/21 Page 12 of 16 Document 35
       “An indictment is legally sufficient if it (1) states all the elements of the crime

charged; (2) adequately informs the defendant of the nature of the charges so that he

may prepare a defense; and (3) allows the defendant to plead the judgment as a bar to

any future prosecutions.” United States v. White, 610 F.3d 956, 958 (7th Cir. 2010) (citing

Fed. R. Crim. P. 7(c)(1); United States v. Smith, 230 F.3d 300, 305 (7th Cir. 2000)).

       Tracking the language of the statute is usually sufficient to comply with the Fifth

and Sixth Amendments and Fed. R. Crim. P. 7(c). United States v. Maez, 960 F.3d 949, 965

(7th Cir. 2020). “However, an indictment that tracks the statutory language can

nonetheless be considered deficient if it does not provide enough factual particulars to

‘sufficiently apprise the defendant of what he must be prepared to meet.’” Smith, 230

F.3d at 305 (quoting Russell v. United States, 369 U.S. 749, 763 (1962)). Thus, an

Indictment must, “at a minimum, … provide some means of pinning down the specific

conduct at issue.” Id.

       Throughout this report and recommendation, the court has referred to Howard

as being charged under 18 U.S.C. § 231(a)(3) for having allegedly thrown a brick that

struck a police captain in the head. That detail is not in the Indictment. (ECF No. 12.)

Rather, it is derived from the parties’ briefs. (ECF Nos. 27 at 11; 31 at 1-3, 15, 23, 27.) The

Indictment is completely silent as to what the government alleges Howard specifically

did to violate § 231(a)(3). It does not allege any specific act Howard allegedly took, the




                                        13
         Case 2:21-cr-00028-PP Filed 06/03/21 Page 13 of 16 Document 35
person Howard allegedly obstructed, impeded, or interfered with, or state where the

conduct allegedly occurred.

       From the face of the Indictment Howard can glean only that the government

alleges that “on or about August 23, 2020” (so anywhere from perhaps August 22

through August 24, 2020), somewhere “in the State and Eastern District of Wisconsin”

(which comprises 28 counties in roughly the eastern third of the state) he did something

that obstructed, impeded, and interfered “with any law enforcement officer lawfully

engaged in the lawful performance of his official duties incident to and during the

commission of a civil disorder which in any way or degree obstructed, delayed, and

adversely affected commerce, the movement of any article and commodity in

commerce, and the conduct and performance of any federally protected function.” (ECF

No. 12 at 1.)

       Even narrowing the allegations to merely the unrest in Kenosha on the evening

of August 23, 2020, Howard is left uninformed of the nature of the charges. That is

unlike, for example, the witness retaliation charge alleged in Smith, 230 F.3d at 305,

where there were only a narrow class of potential victims or incidents. Here, in the

context of widespread civil unrest, there may have been dozens or even hundreds of

incidents that could plausibly fall within the ambit of § 231(a)(3). Nor can Howard look

to details in another part of the Indictment to fill in the gaps in Count One. Cf. United

States v. Fassnacht, 332 F.3d 440, 445 (7th Cir. 2003).



                                        14
         Case 2:21-cr-00028-PP Filed 06/03/21 Page 14 of 16 Document 35
       In sum, the Indictment lacks any “means of pinning down the specific conduct at

issue” in Count One. Smith, 230 F.3d at 305. It tells Howard “nothing about the

gravamen of the alleged offense.” United States v. Hinkle, 637 F.2d 1154, 1158 (7th Cir.

1981). The Indictment leaves him guessing what specific action the government

attributes to him.

       Granted, the defects in Count One are unlikely to prejudice Howard. As noted,

the government has stated that its case is limited to a specific incident that was video

recorded (see ECF No. 31 at 3, fn 5), and Howard is aware of the specific nature of the

government’s allegations. But prejudice is a factor that usually can be assessed only in

hindsight, and thus is relevant only in determining whether a conviction should be set

aside due to a defect in the Indictment. See United States v. Dooley, 578 F.3d 582, 589 (7th

Cir. 2009); United States v. Castaldi, 547 F.3d 699, 703 (7th Cir. 2008); Smith, 230 F.3d at

306; United States v. Webster, 125 F.3d 1024, 1029 (7th Cir. 1997) (quoting Russell v. United

States, 369 U.S. 749, 763 (1962)). The court cannot know now whether the government’s

case at trial will actually track its pretrial representations. In light of the broad

allegations in Count One, the government’s theory at trial could end up being very

different than that presented thus far.

       Because Howard timely challenged the sufficiency of Count One of the

Indictment prior to trial, the court concludes that it must recommend that the motion to

dismiss Count One of the Indictment be granted on the ground that it does not



                                       15
        Case 2:21-cr-00028-PP Filed 06/03/21 Page 15 of 16 Document 35
adequately inform the defendant of the nature of the charges so that he may prepare a

defense.

       IT IS THEREFORE RECOMMENDED that Ashton Howard’s motion to dismiss

Count One of the Indictment be granted on the ground that Count One fails to

adequately inform Howard of the nature of the charge.

       The court recommends that the motion be denied on all other grounds.

       Your attention is directed to 28 U.S.C. § 636(b)(1)(B) and (C) and Fed. R. Crim. P.

59(b)(2), whereby written objections to any recommendation herein or part thereof may

be filed within fourteen days of service of this recommendation or prior to the Final

Pretrial Conference, whichever is earlier. Failure to file a timely objection with the

district court shall result in a waiver of your right to appeal.

       Dated at Milwaukee, Wisconsin this 3rd day of June, 2021.



                                                  _________________________
                                                  WILLIAM E. DUFFIN
                                                  U.S. Magistrate Judge




                                          16
           Case 2:21-cr-00028-PP Filed 06/03/21 Page 16 of 16 Document 35
